The Attorney        General of Texas
  JIM MATTOX                                                     November 10, 1983
  Attorney General



  Supreme      Court Building
                                                Honorable Mike Driscoll              Opinion No. JM-95
  P. 0. Box 12546                               Harris County Attorney
  Austin,    TX. 76711. 2546                    1001 Preston, Suite 634              Re: Duplicate microfilm copies
  5121475-2501                                  Houston, Texas   77002               of real property records
  Telex    9101674-1367
  Telecopier     512/475-02&Y
                                                Dear Mr. Driscoll:

  714 Jackson.    Suite 700                         You have asked the following questions:
  Dallas,   TX. 75202.4506
  2141742-6944
                                                            1. Is the county clerk required to provide
                                                         duplicate microfilm real property records to a
  4624 Alberta        Ave.. Suite         160            person upon his request for same?
  El Paso. TX.        79905.2793
  915,533.3484                                               2. If you answer the first question in the
                                                          affirmative, what is the proper fee for same if
                                                          certified? If not certified?
P?l      Texas,      Suite      700
     .ustcm, TX.           77002-3111
  7131223-5666                                              3. If the county clerk is required to provide
                                                         duplicate microfilm copies to the public, can the
                                                         clerk limit who may receive the copies and the use
  806 Broadway.             Suite 312
                                                         thereof?
  Lubbock,     TX.         79401-3479
  6061747-5236
                                                We conclude that a county clerk must provide duplicate microfilm
                                                copies of real property records to persons requesting the same and may
  4309 N. Tenth, Suite S                        not limit who may receive such copies or the use thereof. By
  McAllen,     TX. 76501-1665
                                                "microfilm copies" we mean duplicates in microfilm form of the actual
  5121662.4547
                                                microfilm. We conclude that appropriate fees for certified duplicate
                                                microfilm copies are established by article 3930(3), V.T.C.S., while
  200   Main      Plaza,      Suite     400     the proper fees for such non-certified copies should be determined
  San Antonio.         TX.      762052797       under section 9(b) of article 6252-17a, V.T.C.S.
  5121225.4191

                                                     The general statute governing the availability of records to the
  An Equal        Opportunity\                  publLc is the Open Records Act, article 6252-17a, V.T.C.S. Section
  Affirmative       Action     Employer         3(a) says that, subject to certain specified exceptions,

                                                         Iall1   information collected,     assembled,   or
                                                         maintained by governmental bodies pursuant to law
                                                         or ordinance or in connection with the transaction
                                                         of official business is public information and
                                                         available to the public during normal business
                                                         hours of any governmental body . . .

                                                Section 2(2) defines public records as



                                                                      p. 403
Honorable Mike Driscoll - Page 2    (JM-95)




         the portion of all documents, writings, letters,
         memoranda, or other written, printed, typed,
         copied, or developed materials which contains
         public information.

Section 9(b) refers to

         public records . . . in computer record banks,
         microfilm records, or other similar record keeping
         systems . . ,

      We have consistently held "that the form in which information is
stored does not determine its availability." Open Records Decision
No. 364 (1983). In Open Records Decision No. 352 (1982). this office
concluded that a computer tape (1) is "public information" under
section 3(a) of the act, which provides that "[a]11 information
collected . . . or maintained by governmental bodies . . . in
connection with the transaction of official business is public
information"; and (2) constitutes "developed materials" within the
meaning  of section 2(2) of the act, which defines "public records" as
"the portion of all . . . developed materials which contains public
information." See generally Open Records Decision No. 32 (1974) (tape
recording of open meeting of governmental agency subject to required
disclosure). See also Open Records Decision Nos. 182 (1977); 65
(1975). Microfilm records should be treated no differently than
computer tapes and "are, therefore, not per se excepted from required
disclosure under the act." Open Records Decision No. 352 (1982).
Consequently, we have no doubt that the availability of duplicate
microfilm copies of real property records from the county clerk's
office is controlled by the Open Records Act and that such must be
provided to the public pursuant to sections 4, 5(b), and 14(a).

     However, section 9(d) of article 6252-17a, states that "[tlhe
charges for copies made in . . . the county clerk's office shall be as
otherwise provided by law." Article 3930 sets out a fee schedule for
various services of county clerks. It reads in pertinent part as
follows:

             (3) For issuing each certified copy (except
          certified copy of nap records and condominium
          records), notice, statement, license where the fee
          for issuing the license is not specifically
          provided by statute. or any other instrument,
          document, or paper authorized, permitted, or
          required, to be issued by said county clerk or
          county recorder, except as otherwise provided in
          Section 1, of this Act:

             For each page, or part of a page, a fee, to be
          paid in cash at the time each order is placed,                 -.
          of...........................................$l.OO


                                   p. 404
Honorable Mike Driscoll - Page 3    (a-t-95)




         plus $1.00 for the county clerk's certificate.

             .   .   .   .

             (10) For    such   other duties  prescribed,
          authorized, and/or permitted by the Legislature
          for which no fee is set by this Act, reasonable
          fees shall be charged.

Article 1941(a), section 3, states:

            The microfilm records provided for in this Act
         shall be deemed to be original records for all
         purposes and shall. be so accepted by all courts
         and administrative agencies of this State; and
         transcripts,    exemplifications,    copies,    or
         reproductions on paper or on film of an image or
         images of said microfilm records, when issued and
         certified to by said clerk, shall be deemed to be
         certified copies of the originals for all purposes
         and shall be so accepted by all courts and
         administrative agencies of this State.

When these two statutes are read together, it is apparent that the
proper fee for a certified copy of a duplicate microfilm of real
property records is $1.00 for the county clerk's certificate to each
instrument, etc., plus $1.00 for each page or part thereof. Since
your office informs us that each frame of the county clerk's microfilm
records contains s representation of only one page of the original
instrument, etc., our conclusion is limited to this fact situation.

     With regard to non-certified copies for which no fee is
specifically set, "reasonable fees" are to be charged. since no
further guidance concerning the standard in article 3930(10) is
provided, it is appropriate to Look to the Open Records Act as was
done in Attorney General Opinion W-163    (1980). Section 9(b) of
article 6252-17~1states that


          [clharges made for access to public records
          comprised in any form other than up to standard
          sized pages or in computer record banks, microfilm
          records, or other similar record keeping systems,
          shall be set upon consultation between the
          custodian of the records and the State Board of
          Control, giving due consideration to the expenses
          involved in providing the public records making
          every effort to match the charges with the actual
          cost of providing the records.




                                   p. 405
Honorable Mike Driscoll - Page 4   (JM-95)




We believe that this standard should be applied by the county clerk in
supplying copies of non-certified copies. A custodian of records
should consult with the State Purchasing and General Services
Commission to establish the appropriate charges to be made to the
requesting party for non-certified copies. -See Open Records Decision
No. 65 (1975).

     To the extent that this op1,nionconflicts with Attorney General
Opinion C-75 (1963), the latter is overruled.

                             sUMMARY

            The Open Records Act requires the county clerk
         to provide duplicate microfilm copies of real
         property records without limiting who may receive
         them or the use to which such records are put.
         The county clerk must charge the fees set cut in
         article 393G(3), V.T.C.S., for certified copies of
         such microfilm copies. The county clerk should
         comply with section 9(b) of article 6252-17a,
         V.T.C.S., in determining the "reasonable fees"
         authorized by article 3930(10), V.T.C.S., for
         non-certified microfilm copies of real property
         records.                                     .




                                         JIM     MATTOX
                                         Attorney General of Texas

TOM GREEN
First Assistant Attorney General

DAVID R. RICHARDS
Executive Assistant Attorney General

Prepared by Colin Carl
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin. Chairman
3on Bible
David Brooks
Colin Carla
Susan Garrison
Jim Moellinger
Nancy Sutton
Bruce Youngblood


                                p. 406